Citation Nr: 0733026	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected asthma.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee disability, status post 
surgery with osteoarthritis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right knee disability, status post 
surgery with osteoarthritis.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to 
September 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the RO.  

In May 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  During this hearing, the veteran raised a 
new claim of an increased rating for his service-connected 
right shoulder disorder, which is currently evaluated as 20 
percent disabling.  He also submitted additional documentary 
evidence in support of this claim.  This matter was referred 
to the RO for appropriate actions.  

In July 2005, this case was remanded for additional 
development and adjudication.  

In March 2007, the evaluation of the service-connected asthma 
was increased to 30 percent disabling.  

The issue of an initial evaluation in excess of 10 percent 
for the service-connected left knee disability is addressed 
in the REMAND portion of this document and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The service-connected bronchial asthma has not been shown 
to be productive of FEV-1 of 40-55 percent predicted, or FEV-
1/FVC of 40-55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  

2.  The service-connected right knee disability is not shown 
to be manifested by limitation of motion of 30 degrees 
flexion or 15 degrees extension, instability, subluxation or 
incoordination, or x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected asthma have 
not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.97 including Diagnostic Code 6602 
(2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in July 2005, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
March 2007 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  
 In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to increase ratings for asthma and his right 
knee, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  The Board also notes that this matter has been 
remanded for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  

Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased evaluations for the service-connected 
asthma and right knee.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  


A.	Asthma.

In this case, the service-connected asthma is currently 
evaluated as 30 percent disabling under Diagnostic Code 6602.  

Under this code, a 10 percent evaluation is warranted for 
bronchial asthma where the condition is manifested by FEV-1 
of 71-80 percent predicted, or; FEV- 1/FVC of 71-80 percent, 
or; intermittent inhalational or oral bronchodilator therapy.  
A 30 percent evaluation is warranted where the condition is 
manifested by FEV-1 of 56-70 percent predicted, or; FEV- 
1/FVC of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  The next schedular evaluation of 60 percent 
requires FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 
40-55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating is assigned for FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications. See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2005).  

The medical evidence in this case consists primarily of two 
VA examinations.  The first examination took place in January 
2003.  The examiner noted that the veteran's asthma had its 
onset in 1990 and that the veteran was prescribed Advair and 
albuterol  prn for his condition.  

The veteran was noted to be allergic to trees, cats, dogs, 
and weeds.  He was noted to have gotten short of breath twice 
in 2002, since being on Advair.  His last emergency room 
visit was indicated to be in 1998, and the veteran had never 
been on home oxygen.  

The veteran was noted to have been on six to seven courses of 
steroids with rapid taper, all prior to the last emergency 
room visit in 1998.  The examiner stated that the veteran was 
not on long term maintenance steroids, and he was indicated 
to have difficulty running.  The veteran was diagnosed with 
asthma.  

The veteran was afforded an additional VA examination dated 
in January 2007.  The examiner again noted the date of onset 
of the veteran's asthma to be 1990.  The examiner indicated 
that the veteran takes Advair twice a day and Albuterol as 
needed.  This was indicated to be unchanged from the previous 
examination.  

The veteran reported getting short of breath twice a month, 
with his last emergency room visit in 1998.  The veteran has 
never been on oxygen, but was noted to have been on a 
Prednisone taper twice in the last four years.  The examiner 
indicated that the veteran has a reduced exercised capacity 
and gets shortness of breath walking up three flights of 
stairs.  His pulmonary function testing revealed FVC of 82%, 
FEV1 of 87% and a ratio of 104% with no significant response 
to bronchodilators.  The veteran was diagnosed with asthma.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent is not warranted for the veteran's 
asthma.  

In order to warrant a higher evaluation under Diagnostic Code 
6602, the veteran's condition must have been found to be 
productive of FEV-1 of 40-55 percent predicted, or; FEV-1/FVC 
of 40-55 percent, or at least monthly visits to a physician 
for required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  

In this case, the veteran's pulmonary function tests revealed 
FVC of 82% and FEV1 of 87%.  There is also no indication of 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  


B.	 Right knee disability.

The veteran has also requested a higher evaluation for his 
service-connected right knee disability.  

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5010-5260.  

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved (DC 5200 etc).  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, the arthritis is to 
be rated based on x-ray findings, as follows:  a 10 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  

Under Diagnostic Code 5260, the condition will be evaluated 
as noncompensable if flexion is limited to 60 degrees.  A 10 
percent evaluation is warranted where flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  And the highest 30 percent 
evaluation is warranted where flexion is limited to 15 
degrees.  

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  And a maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  

The veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling if the disorder is 
found to be slight.  A 20 percent evaluation is awarded for a 
moderate disability.  And a maximum 30 percent evaluation is 
awarded if the disability is found to be severe.  

The medical evidence in this case consists primarily of two 
VA examinations.  The first examination took place in January 
2003.  The veteran was noted to have had an acute anterior 
cruciate ligament tear with partial lateral cruciate ligament 
tear.  The veteran underwent reconstructive surgery.  The 
veteran reported that the knee occasionally swelled with 
activity.  

An examination of the right knee revealed an 11 cm well-
healed surgical scar.  He had significant crepitus and tendon 
popping on repetitive range of motion testing. 5/5 motor 
strength, flexion of 0-120 degrees with no diminution with 
repetition, and no instability.  The veteran was diagnosed 
with right knee status post surgical repair of torn anterior 
ligament and partial torn lateral cruciate ligament with 
osteoarthritis.  

The veteran was also afforded a VA examination in January 
2007.  The examiner noted the veteran's injury in the 1990s, 
where he tore his anterior cruciate ligament and had partial 
tear of his lateral collateral ligament, and the subsequent 
surgery.  

The examiner indicated that the veteran has pain all day 
every day.  The knee was noted to swell, pop and grind, but 
not lock or buckle.  The veteran did not use a brace, cane or 
crutch, but does get interarticular steroids every three 
months.  

The veteran was noted to have restrictions on activity, but 
no flares.  Upon examination, the right knee was noted to 
have an 11 cm well-healed vertical midline surgical scar.  
There was no instability, tenderness, or warmth.  His range 
of motion was noted to be that of extension to 0 degrees and 
flexion to 125 degrees with pain on extremes of both and 
marked crepitus.  

The veteran was diagnosed with right knee osteoarthritis, 
status post ACL repair.  The examiner also noted no pain on 
range of motion or flare ups on any of the above joist except 
as stated above.  In addition, the examiner stated that all 
above joints have no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's right 
knee disability.  Under Diagnostic Codes 5260 and 5261, 
limitation of motion of 30 degrees flexion and 15 degrees 
extension must be present to warrant a higher evaluation.  

In this case, the VA examiners found flexion of between 120 
and 125 degrees, with pain indicated at the extremes.  There 
was no indication that extension was limited.  In addition, 
while degenerative changes were noted, the veteran's knee was 
found to have no evidence of joint laxity or instability, 
warranting no higher evaluation under Diagnostic Code 5257.  

Finally, no x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, was indicated in order to 
warrant an increased evaluation under Diagnostic Code 5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects nearly full range of motion.  In 
addition, while pain, swelling and popping were reported by 
the veteran, the veteran was not noted to have any flare-ups.  

The examinations also revealed no lack of endurance, no 
edema, no effusion, no weakness, and no instability in the 
knees.  And the examinations indicated no diminution with 
repetition, and no additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  

The Board therefore holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.  



C.  Extraschedular consideration.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the veteran's disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) for any period since service 
connection was established, there is no showing that the 
veteran's disabilities have necessitated frequent periods of 
hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

An increased, initial rating in excess of 30 percent for the 
service-connected asthma is denied.  

An increased, initial rating in excess of 10 percent for the 
service-connected left knee disability is denied.  






REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's left knee claim must be remanded for 
further action.  

Here, the Board notes that, in an April 2007 statement 
submitted to the Board, the veteran set forth arguments 
indicating that his left knee disability has worsened.  The 
record also indicates that the veteran underwent a total knee 
replacement on his left knee in December 2006.  

The veteran was afforded a VA examination in January 2007 in 
connection with his claim, but the examiner was not able to 
finish the examination of the veteran's left knee due to his 
recent surgery.  The examiner noted that he did not do range 
of motion testing on that knee and that the veteran would 
need to be re-evaluated in three months or so for the left 
knee.  

Based on the foregoing, the Board concludes that this matter 
must be remanded for the veteran to undergo a contemporaneous 
and thorough VA examination with respect to his service-
connected left knee disability.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  See also  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  

Here, the Board notes that the veteran has likely been seen 
for follow-up treatment regarding his left knee surgery.  
This surgery was performed at Trident Health System, 
Summerville, South Carolina in December 2006.  The records at 
this facility dated since that time should be associated with 
the veteran's claims file.  

In this regard, the Board also notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered to be constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The reasoning of this 
case also applies to claims for increased rating.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claim, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his left knee since service.  This 
should include medical and treatment 
records from Trident Health System, 
Summerville, South Carolina dated since 
December 2006.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the veteran should 
be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the veteran's service-
connected left knee disability.  It is 
imperative that the examiner who is 
designated to examine the veteran 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in the examination report.   All 
appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should be reported in 
detail.  

The examiner should indicate whether 
the veteran's knee condition is 
productive of (i) chronic residuals  
consisting of severe painful motion or 
weakness in the affected extremity, 
(ii) intermediate degrees of residual 
weakness, pain or limitation of motion, 
(iii) ankylosis of the knee, and if so, 
what degree of flexion, (iv) limitation 
of motion of the left leg, to include 
degrees of flexion and extension.  

The examiner should also indicate 
whether the veteran's knee condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.  
And the examiner should render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  

Further, the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
during flare-ups of pain and/or 
weakness of his knee (to include with 
use or upon activity) as a result of 
the service-connected disability.  To 
the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion on both flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  


Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  


The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 


VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").


Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 


Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  


Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


